Citation Nr: 9903974	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  94-20 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back disorder.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), which found that new and 
material evidence had not been presented to reopen a claim 
seeking entitlement to service connection for a back 
disorder.  

In February 1998, the veteran appeared and offered testimony 
before a member of the Board in Washington, D.C.  A 
transcript of the veteran's testimony on that occasion has 
been associated with his claims file.  Subsequent to this 
hearing, the veteran, in March 1998, submitted additional 
evidence directly to the Board for consideration in 
connection with his claim.  No waiver or RO review of that 
evidence was received.  Under the provisions of 38 C.F.R. 
§ 20.1304(c) (1998), any pertinent evidence submitted by the 
appellant which is accepted by the Board must be referred to 
the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case unless 
this procedural right is waived by the appellant or unless 
the Board determines that the benefit of benefits, to which 
the evidence relates may be allowed on appeal without such 
referral.  In the instant case, the Board finds as indicated 
below, that the benefit sought, reopening of the veteran 
claim, may now be allowed and, thus, there is no need to 
refer this evidence to the RO for the purpose of reopening 
the veteran's claim.  


FINDINGS OF FACT

1.  Service connection for residuals of a back injury was 
denied by the RO in an unappealed rating action dated in 
November 1980.  The veteran was notified of that decision and 
did not file a notice of disagreement therewith.  

2.  Evidence submitted since the November 1980 rating 
decision includes statements from VA and private physicians 
in support of the veteran's claim, which are neither 
redundant or cumulative and are so significant that they must 
be considered in connection with all the evidence to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

The November 1980 rating decision of the RO denying service 
connection for residuals of a back injury is final; evidence 
received since that decision, however, is new and material 
and thus the claim of entitlement to service connection for a 
low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  

The current appeal stems from the veteran's request to reopen 
his claim of entitlement to service connection for a back 
disorder.  The veteran's initial claim for service connection 
for a back disorder was denied by the RO by a rating decision 
dated in November 1980.  At that time, the RO considered the 
complete record on the merits and determined, in effect, that 
there was no linkage between the veteran's then existing back 
disorder, identified as a lumbar strain, and his military 
service.  

The 1980 decision in now final and the veteran's claim may 
not be reopened and reviewed unless new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. 
§§5108, 7104(b (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103.  

The evidence which was of record at the time the RO denied 
service connection for a back disorder in November 1980 may 
be briefly summarized.  The veteran's service medical records 
reveal no complaints or treatment for a low back disability.  
Service medical records did record that in October 1968 the 
veteran sustained an injury to his neck as a result of 
falling on concrete.  X-rays of the cervical spine were 
normal and the veteran was treated conservatively with bed 
rest and medication to include Parafon Forte.  On the 
veteran's December 1969 medical examination for service 
separation, a clinical evaluation of the veteran's spine 
found no abnormalities.  A contemporaneous report of medical 
history completed by the veteran specifically denied any past 
or present history of "back trouble of any kind".  

On VA examination in September 1980, the veteran complained 
of intermittent lower back pain which he attributed to injury 
sustained in Vietnam involving the collapse of a bunker.  A 
physical examination of his back showed no list, scoliosis, 
kyphosis or muscle spasm.  Range of motion of the back was 
essentially unremarkable.  The veteran's sciatic notches were 
negative and all major joints and muscle groups of the lower 
extremities appeared to function normally.  X-rays of the 
lumbar spine were interpreted to be negative.  Chronic 
lumbosacral strain, mostly on a postural basis, was 
diagnosed.  

The evidence which has been added to the record since the 
November 1980 RO rating action denying service connection for 
a back strain may be briefly summarized.  During VA 
examination in January 1982, the veteran made no complaints 
referable to his back and objective examination of the 
musculoskeletal system found no abnormality.  VA examination 
in February 1991, recorded a full range of motion of all 
peripheral joints of the spine with no evidence of effusion 
and/or erythema.  

A May 1991 computer tomography scan of the lumbosacral spine 
was interpreted by a private physician to show diffuse 
postero-central disc bulges of the L3-L4 and L4-L5 disc, as 
well as minimal postero-central disc bulge of the L5 - S1 
disc.  

At an RO hearing in November 1991 in connection with the 
veteran's claim for nonservice-connected pension benefits, 
the veteran described problems with his back and current 
evaluation and treatment.  The veteran testified that his 
current back problems had their onset in service and 
indicated that during service he lifted many artillery 
shells.  

In a statement dated in February 1992, the veteran's private 
physician Ali A.. Aley, M.D., reported that the veteran has 
chronic low back pain which computer tomography scan shows 
results from a postero-central disc bulges.  

On a VA post-traumatic stress disorder examination in 
March 1992, the veteran complained, in pertinent part, of 
back problems.  A VA outpatient treatment record dated in 
October 1992 records that the veteran had a problem with 
intervertebral disc syndrome.  

At a personal hearing on appeal in March 1994, the veteran 
described his service in Vietnam which he said included 
duties lifting and carrying heavy 155-millimeter howitzer's 
shells.  The veteran related several incidents in service 
which he said contributed to his back problems, including the 
task of repositioning howitzers.  He testified that he has 
had problems with his back every since he got out of service.  
The veteran has submitted into evidence several photographs 
taken of him in Vietnam, including a photograph in which he 
is shown carrying an artillery shell on his shoulder.  

Evidence received directly by the Board in March 1998 
includes copies of a VA progress note.  An entry in this 
note, dated in March 1998, records that the veteran has 
chronic low back pain demonstrated by CT scan of the 
lumbosacral spine "resulted from wartime injury".  This entry 
refers to the notes that the veteran repeatedly lifted 
100-pound artillery shells and that he is currently unable to 
perform any lifting, twisting or bending motion.  Also 
received in March 1998, was a further statement from Dr. Aley 
dated in February 1998.  Dr. Aley reported that he has 
treated the veteran for his back problems from 1991 through 
April 1996.  He further related that the veteran has an 
extensive military history of injury to his back and that 
"this is likely causal to the problems he presently has".  
Also received were additional photographs taken of the 
veteran and service comrades in Vietnam.  

II.  

The United States Court of Veterans Appeals (Court) has held 
that once a denial of service connection becomes final it 
cannot subsequently be reopened unless new and material 
evidence has been presented.  The Board must perform a two-
step analysis when the veteran seeks to reopen a claim based 
on new evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in the light of all the 
evidence, both old and new.  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
In determining whether new and material evidence has been 
presented warranting reopening of the claim, consideration is 
given to all evidence submitted since the last prior denial 
on any bases.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board has reviewed the additional evidence since the RO's 
November 1980 rating decision denying service connection for 
a back disorder.  Private and VA clinical records reflect 
current evaluation of the veteran's back disorder as 
intervertebral disc syndrome with disc bulging.  The veteran 
has proffered testimony that his back problems had their 
onset in service and have continued since that time.  
Significantly, the veteran has also submitted a statement 
from his private physician indicating that his current back 
disorder is likely related to injury to his back in service.  
A VA physician has further attributed current back problems 
to wartime injury.  

Much of the recent clinical evidence essentially shows 
evaluation of the veteran's complaints following service and 
elaborates on the evidence before the RO in November 1980.  
However, the veteran has testified under oath concerning the 
onset of back symptoms in service and their continuation 
thereafter.  His testimony is presumed credible for the 
purpose of considering whether it is new and material.  For 
purposes of making such a determination, the credibility of 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).  The Court has held that in cases 
where the determinative issue involves continuity of 
symptomatology, testimony may suffice to reopen a claim, if 
testimony relates to continuity of symptomatology was not 
previously provided with the original claim, it provides a 
direct link between the veteran's active service and the 
current state of his condition.  See Falzone v. Brown, 8 Vet. 
App. 398 (1995).  The veteran's testimony summarized above 
meets this test.  Further, medical evidence has been 
submitted both private and VA, which tends to relate the 
veteran's current back disorder in service.  This evidence is 
clearly new as it is neither cumulative nor redundant and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
Therefore, the Board finds that the evidence submitted since 
the November 1980 RO rating action is new and material.  
Thus, a claim of service connection for a low back disorder 
is reopened and the merits of the veteran's claim must be 
addressed in light of all the evidence of record.  


ORDER

New and material evidence to reopen a claim of service 
connection for a low back disorder has been presented.  To 
this extent, the appeal is granted.  


REMAND

ard must ask the veteran if he objected to the 
Board 's jurisdiction, and if so, to specify how the Board 's 
adjudication would be prejudicial to his interest.  In the 
case of Bernard v. Brown, 4 Vet. App. 384 (1993), the Court 
held that when the Board addresses a question which has not 
been addressed by the RO, the Board must consider whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on the question and if not, whether the 
veteran would be prejudiced thereby.  In Masors v. Derwinski, 
2 Vet. App. 181 (1992), the Court held that the duty to 
assist the veteran under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991), includes an obligation to obtain the 
records underlying a Social Security Administration decision 
awarding disability benefits to the veteran.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Evidence 
added to the file shows that the veteran was awarded Social 
Security Administration disability benefits beginning in 
August 1992.  The underlying records upon which the veteran's 
Social Security disability award was based are, however, not 
of record.  

In view of the foregoing and given the VA's duty to assist, 
the case is REMANDED to the RO for the following development:  

1.  The RO should take appropriate action 
to contact the veteran and determine if 
he has any additional arguments to 
present in regard to his claim of service 
connection for a back disorder.  The 
veteran should also be requested to 
submit the names, addresses and 
approximate dates of treatment of all 
health care providers (VA and non-VA) who 
had treated him for his back symptoms at 
any time since his discharge from 
service.  Whether or not the veteran 
responds all VA treatment records not 
currently in the claims file should be 
obtained and associated with the claims 
file.  If the veteran responds and 
provides any necessary authorizations, 
the named health care provider should be 
contacted and asked to provide copies of 
all clinical records documenting their 
treatment which are not already in the 
claims file.  

2.  The RO should contact the Social 
Security Administration and obtain a copy 
of the Social Security decision awarding 
disability benefits to the veteran as 
well as copies of all underlying medical 
records upon which the decision was 
based.  All records obtained should be 
associated with the claims file.  

3.  The RO should afford the veteran an 
orthopedic examination to determine the 
nature, severity and etiology of his 
current low back disorder(s).  Any 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The claims 
folder must be made available to the 
examining physician so that the pertinent 
clinical records can be studied in 
detail.  At the conclusion of the 
evaluation, the examiner should express 
an opinion with complete rationale, as to 
whether it is as least as likely as not 
that the veteran's current low back 
pathology is related to service.  

4.  Then, after any further development 
deemed appropriate, the RO should review 
the veteran's claim on a de novo basis.  
Information not previously considered, 
including the recently received clinical 
records and statements as well as the 
testimony of the veteran, should be 
reviewed.  If the benefit sought is not 
granted, he should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this REMAND is to afford the 
veteran due process of law and to obtain additional, 
clarifying clinical evidence.  By this REMAND the Board 
intimates no opinion as to the ultimate outcome warranted in 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

